Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141049-51(74)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  ROBIN DECKER, as Next Friend of ERIC                                                                     Mary Beth Kelly
  DECKER, a Minor,                                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141049-51
                                                                    COA: 284155; 285870; 290633
                                                                    Montcalm CC: 06-007819-NH
  MICHAEL STOIKO, M.D., SPECTRUM
  HEALTH HOSPITALS, INC., d/b/a
  BUTTERWORTH HOSPITAL, and
  SPECTRUM HEALTH HOSPITALS, INC.,
  d/b/a DEVOS CHILDREN’S HOSPITAL,
             Defendants-Appellants,
  and
  MICHAEL ROCHOWIAK, D.O., ALBERTO
  BETANCOURT, M.D., CARSON CITY
  HOSPITAL, d/b/a CENTER FOR
  WOMEN’S HEALTH CARE, and CARSON
  CITY HOSPITAL, INC.,
            Defendants-Appellees,
  and
  BLUE CROSS BLUE SHIELD,
             Intervening Plaintiff.
  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  22, 2010 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2011                        _________________________________________
         d0516                                                                 Clerk